953 A.2d 654 (2008)
288 Conn. 909
STATE of Connecticut
v.
Robert MUCKLE.
State of Connecticut
v.
Stanley Scott.
State of Connecticut
v.
Maryann Sprague.
Supreme Court of Connecticut.
Decided July 9, 2008.
Roger J. Frechette, New Haven, in support of the petition.
Leon F. Dalbec, Jr., senior assistant state's attorney, in opposition.
The defendants' petition for certification for appeal from the Appellate Court, 108 Conn.App. 146, 947 A.2d 972 (2008), is denied.
SCHALLER, J., did not participate in the consideration of or decision on this petition.